Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 2 August 1821
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson


				
					My dearest Friend.
					Washington 2. August 1821
				
				Yesterday I received your Journal to the 27th. and landing you at Quincy—It would have put me quite in Spirits, but for the concluding paragraph which is alarming—My intention is to leave this City the 20th. or 21st.—If my calculations are correct you may send the Carriage to take me up at Dedham about or a little before Sunset on Saturday the 25th.—If it does not find me there it may wait for me till the next day.It gives me great satisfaction to know you have reached the end of your journey, all safe—Especially as the Coachman was ill so great a portion of it—you came off very well with your packet, not withstanding the tumbling calm of the races. Your Sea sickness was I hope serviceable to you all.The Baron de Neuville has taken Mrs Decatur’s house, and seems to have made up his mind to pass the next winter here.We have had for the last five days, a succession of the true Washington hot weather; and it has every appearance of lasting through the Moon with which it commenced—I called last Sunday Evening at Mr Calhoun’s for half an hour’s Conversation with him—But Mr and Mrs Hay soon came in, and that brought down Mrs Calhoun and the head of the Church—King the Painter also dropped in for a moment—Every one in succession was asking me whether I had heard from Mrs Adams and how she was—My answers of course were all uniform—I had heard from you at New–York; and you were very well, all but a sick head–ache—Mrs. Hay after hearing me answer the same questions four or five times in the same way, at last broke out Lord! said she, how tiresome such questions are!—Last winter one evening at the drawing room, after Mr Hay went to Richmond, a hundred and fifty people came up to me one after the other asking when did you hear from Mr Hay—and how is Mr Hay? At last said I to one of them—He’s dead!—I have just got the news—He’s dead!—and buried!—and the subject is so distressing, (here she burst into one of her hearty laughs)—so distressing, that I will thank my friends to say no more to me about him—Messrs. Warren and Wood are here, and theatre is to open as soon as the Scenery arrives—We had last Monday a roasting Ball at Mrs Gales’s. The drawing room as full as it could hold of company, with a carpet as thick and hot as a Bear–skin to stand upon—It reminded me of the Black hole of Calcutta—I soon made my escape.I enclose a Letter from your brother, and am as ever yours
				
					A.
				
				
					All well—Junius Brutus and his canine associates included—
				
			